Citation Nr: 1444245	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  11-32 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from June 1972 to June 1992.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) which denied service connection for sleep apnea.  In November 2013, the Board remanded the Veteran's appeal to the RO for additional action.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  Service connection is currently in effect for posttraumatic stress disorder (PTSD), lumbosacral spine degenerative disc disease, hypertension, great toe arthralgia with hallux valgus and degenerative joint disease, right ear otitis media with a history of a perforated right tympanic membrane, recurrent prostatitis, tinea pedis, and erectile dysfunction.  

2.  Obstructive sleep apnea has been related to the Veteran's service-connected PTSD.  


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea are met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and to assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this decision, the Board grants service connection for obstructive sleep apnea.  Therefore, no further discussion of VA's duties to notify and to assist is necessary.  


II.  Service Connection

The Veteran asserts that service connection for sleep apnea is warranted as he initially manifested the claimed disability secondary to his service-connected PTSD.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for PTSD, lumbosacral spine degenerative disc disease, hypertension, great toe arthralgia with hallux valgus and degenerative joint disease, right ear otitis media with a history of a perforated right tympanic membrane, recurrent prostatitis, tinea pedis, and erectile dysfunction.  

The Veteran's service treatment records do not refer to sleep apnea or other recurrent sleep disorder.  The post-service clinical documentation is in conflict as to the etiology of the Veteran's obstructive sleep apnea.  

An August 2008 written statement from H. Jabbour, M.D., conveys that "PTSD might not cause sleep apnea but might exacerbate the symptom, because there are more REM sleeps in PTSD and because the apnea episodes happen during the REM sleep due to the decrease in the muscle tone in [the] airway" and "[w]e can argue that PTSD worsens the sleep apnea."  

A September 2009 VA evaluation notes that the Veteran was a research participant in a VA sleep specialty consultation study and evaluated for both sleep disorders and Axis I psychiatric disorders.  The Veteran reported symptoms consistent with sleep apnea (loud snoring, breathing interruptions in sleep, excessive daytime sleepiness, headaches, dry mouth upon awakening, non-refreshing sleep, and better sleep in upright position) and insomnia related to mental health disorders.  The Veteran was referred for a sleep study.  

A December 2009 VA neuro-sleep disorder clinic evaluation states that an October 2009 VA sleep study had diagnosed the Veteran with mild sleep apnea.  Treating VA psychological personnel advanced an impression of "very mild [obstructive sleep apnea] and insomnia due to PTSD and possible depression."  

An April 2010 VA treatment record states that the Veteran was diagnosed with obstructive sleep apnea.  Treating medical personnel opined that it was "at least likely as not that [the Veteran's] PTSD condition contributed to his sleep apnea."  

At an October 2010 VA examination, the Veteran was diagnosed with sleep apnea.  The examining physician's assistant conveyed that a "review of the medical literature and the information available to include his military service and the information in the Durham VAMC records do[es] not give sufficient evidence to state that he has sleep apnea which was caused by military service or PTSD;" "PTSD is not a cause of sleep apnea;" and "PTSD can cause interrupted sleep, but the two are not the same."  She opined that "with the present information available, Veteran's sleep apnea is not caused by or secondary to his PTSD or permanently aggravated beyond it natural progression by PTSD."  The examiner did not address the favorable opinions advanced by Dr. Jabbour and the Veteran's treating VA medical personnel.  

A February 2014 VA internal medicine evaluation relates that: "sleep apnea is not known to be aggravated by PTSD;" "there is no absolutely no (sic) connection to the mental health diagnosis of PTSD, nor are there any studies or research related or linking the two conditions;" "I have reviewed Dr. H[.] Jabbour's statement of 8/4/2008 and his opinion on the relationship of PTSD and sleep apnea;" and "while I respect his opinion in this matter, I disagree with it." 

While the October 2010 and February 2014 VA evaluations conclude that the Veteran's sleep apnea was not incurred secondary to his service-connected PTSD, the VA clinical documentation dated in December 2009 and April 2010 reflects that the Veteran's obstructive sleep apnea was determined to be etiologically related to his PTSD.  Dr. Jabbour's August 2008 written statement, while somewhat speculative, indicated that PTSD worsens sleep apnea and this opinion has some probative value regarding the claim.  Given these facts, the Board finds that the probative evidence of record is in relative equipoise as to as to the issue of service connection for a sleep disorder to include obstructive sleep apnea.  For these reasons and upon resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for obstructive sleep apnea secondary to the Veteran's service-connected PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.  

	
ORDER

Service connection for obstructive sleep apnea is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


